Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                           August 10, 2021


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

 MATTHEW MENZER, as Litigation Guardian                               No. 53972-1-II
 Ad Litem of KJM, a minor,

                        Appellant,

         v.

 CATHOLIC HEALTH INITIATIVES, a                                 UNPUBLISHED OPINION
 foreign corporation; FRANCISCAN HEALTH
 SYSTEM, a Washington corporation; and
 SAINT JOSEPH MEDICAL CENTER,

                        Respondents.



       SUTTON, J. — Matthew Menzer, as litigation guardian ad litem for KJM, a minor, sued

Catholic Health Initiatives (CHI), Franciscan Health System (FHS), and Saint Joseph Medical

Center (St. Joseph). CHI is the parent corporation of FHS and FHS owns St. Joseph. KJM alleged

that CHI failed to adopt specific procedures requiring FHS and St. Joseph to screen newborns for

a rare genetic disorder that KJM was later diagnosed with after his birth at St. Joseph. At the time

of his birth, the Department of Health did not mandate this newborn screening test in acute care

hospitals in Washington State although other states did.

       KJM claims that CHI, a corporate entity, owed him a duty because it directed health care

decisions regarding his care and it directed health care decisions to its subsidiaries in other states’

hospitals throughout the United States. KJM argues that CHI meets the definition of a Washington

“health care provider” because it employed one licensed doctor in Washington. KJM argues that
No. 53972-1-II


CHI can be sued for damages for injuries to KJM occurring as a result of health care under chapter

7.70 RCW. Alternatively, if CHI is not a health care provider, KJM argues that we should expand

RCW 7.70.020’s definition of health care provider to include “persons engaged in the healing

arts,” which would then include CHI. KJM also argues that CHI, as a principal, is vicariously

liable for FHS’s and St. Joseph’s actions based on their apparent authority to act for CHI. Thus,

KJM argues that the superior court erred by granting summary judgment dismissal to CHI.

       We hold that because CHI is not a health care provider under RCW 7.70.020, CHI does

not owe a duty to KJM and even assuming a duty is owed, KJM fails to prove causation as a matter

of law, and no duty exists under common law. We decline to expand the definition of health care

provider and we hold that CHI is not vicariously liable for FHS or St. Joseph. We also decline

KJM’s invitation to apply Washington’s definition of health care provider in a way that assumes

CHI directed health care decisions in this matter as KJM provided no evidence that was the case.

We affirm.

                                             FACTS

                                        I. BACKGROUND

A. CHI, FHS, AND ST. JOSEPH

       CHI is a nonprofit parent corporation formed in 1996 and incorporated in Colorado. CHI’s

purpose is to “promote and support, directly or indirectly, by donation, loan, or otherwise, the

interests and purposes” of its “sponsored organizations.” Clerk’s Papers (CP) at 109-10. By 2005,

CHI was the parent corporation of several subsidiary corporations that independently owned and

operated hospitals in other states.




                                                2
No. 53972-1-II


        CHI describes itself as a “national health care institution.” CP at 50. CHI’s mission, “[a]s

one of the nation’s largest nonprofit health care systems,” is to “go beyond the provision of quality

health care to help protect the vulnerable; to encourage participation in the political process; and

to safeguard the environment.” CP at 278. CHI has 64 hospital facilities and 50 long-term care

and residential-care facilities in 19 states.

        FHS was formed in 1981. CHI was created when FHS and two other Catholic health care

systems merged, but they continued to exist as separate subsidiary corporations. FHS owns and

operates St. Joseph. The FHS Board of Directors was the governing body for St. Joseph. FHS

was responsible for appointing medical staff, approving clinical privileges for medical staff,

ensuring St. Joseph and its staff carried out peer review activities and other quality assurance

activities in accordance with RCW 70.41.200, approving contracts with physicians to perform

specific activities, and providing general oversight and supervision of the hospital.

        In August 2005, when KJM was born, no person employed by CHI had been granted

privileges as a member of St. Joseph’s medical staff. In August 2005, the corporate operations of

CHI and FHS were separate and distinct. Both St. Joseph and FHS were subject to oversight by

the CHI Board of Directors, including subject to the approval of or removal by CHI.

        CHI “did not have any involvement in the clinical decision-making or treatment of patients

at St. Joseph.” CP at 102. When KJM was born at St. Joseph in August 2005, CHI employed 46

people who “[had] an office, workspace, or were otherwise associated with working in Washington

State.” CP at 103.

        Of the CHI employees who were associated with working in Washington State, Dr.

Gregory Semerdjian was the only one who was “a licensed health care provider.” CP at 103. Dr.



                                                 3
No. 53972-1-II


Semerdjian was CHI’s Vice President of Medical Operations, a member of the Clinical Services

Group, and a member of CHI’s Physician Leadership Council. He attended the 2004 Genetics

Advisory Summit and the 2005 meeting of the Genetics Advisory Committee. Dr. Semerdjian did

not provide health care services to KJM. Dr. Semerdjian has not practiced clinical medicine since

1991. Dr. Semerdjian was employed as a remote Vice President of Medical Operations to work

with rural hospitals in North Dakota, Minnesota, Kansas, and Kentucky, not in Washington State.

He did reside in Tacoma, Washington, but his work required him to travel out of state to the

facilities CHI assigned him. He had a cubicle in an office space owned by FHS, but he did not

work with any FHS facilities, or work at St. Joseph, and had no role related to making health care

decisions about KJM.

B. SUPPLEMENTAL NEWBORN SCREENING AND KJM’S BIRTH

       In August 2005, KJM was born at St. Joseph in Tacoma. At that time, St. Joseph did not

include a newborn screening test for Glutaric Acidemia type 1 (GA-1) in its supplemental newborn

screening (SNS) panel. The pediatrician who attended to KJM at St. Joseph was not named in the

lawsuit, but could have ordered individual genetic testing if necessary. No other acute care

hospitals licensed in Washington State offered the test at that time. The Department of Health

required acute care hospitals in the state to conduct newborn screening for nine genetic disorders

in August 2005, but did not mandate newborn screening for metabolic disorders such as GA-1.

       KJM was diagnosed with GA-1 when he was 11 months old. By the time he was diagnosed,

KJM had developed brain damage due to GA-1. KJM’s mother said she would have gotten the

additional screening test at St. Joseph if it had been offered.




                                                  4
No. 53972-1-II


       Prior to KJM’s birth, other states1 had mandated testing for GA-1 in the SNS panel. In

2005, hospitals in Colorado and Pennsylvania voluntarily included the GA-1 test in their SNS

panel despite it not being mandatory in those states.

       KJM’s mother noticed the CHI logo on the admission paperwork she filled out upon

arriving at St. Joseph to give birth, which was “important” to her.

C. CHI’S KNOWLEDGE OF SNS

       Dr. John Anderson, CHI’s Chief Medical Officer from 2004 to 2008, explained that CHI’s

Clinical Services Group did not have a pediatrician because CHI did not include a children’s

hospital; the hospitals in its subsidiaries provided adult care. CHI provided best practice resources

in the form of “practice bundles” to its subsidiaries. “Practice bundles” include all of the resources

that would be necessary to implement a practice change, but they do not mandate a particular

course of testing or treatment.2 Dr. Anderson explained that SNS was not a priority at that time.

CHI did not provide a practice bundle to its subsidiaries relating to SNS. Baylor University’s

Institute for Metabolic Disease, the institution Anderson previously worked at, ensured that all of

its hospitals offered SNS before any state mandate.




1
 These states include: Iowa, Minnesota, Oregon, Idaho, Maryland, Nebraska, North Dakota, Ohio,
Missouri, and South Dakota.
2
 Wash. Court of Appeals, Div. II oral argument, Matthew Menzer as Litigation Guardian ad Litem
of KJM v. Catholic Health Initiatives, No. 53972-1-II (May 20, 2021), at 12 min., 41 sec. through
14 min., 44 sec. (on file with court). KJM has not pointed to any evidence in this record that
contradicts this explanation of practice bundles, nor has KJM provided evidence in this record to
contradict the assertion that a practice bundle does not mandate particular testing or treatment.


                                                  5
No. 53972-1-II


                                         II. PROCEDURE

       In March 2017, KJM filed a negligence suit against FHS d/b/a/ St. Joseph for alleged

negligence in August 2005, and it alleged that FHS owned and operated St. Joseph. Later, KJM

amended his complaint to allege that CHI owed an independent duty to KJM for its failure to

conduct SNS tests that he alleged would have detected GA-1 and for its failure to inform KJM’s

parents of the material facts relating to KJM’s care and treatment. CHI denied that it employed or

credentialed medical providers at St. Joseph and denied it owed a duty to KJM.

       CHI moved for summary judgment dismissal of KJM’s claims against it because it did not

employ or credential any licensed health care provider at St. Joseph—who allegedly caused

damages to KJM. CHI argued that (1) CHI was not a health care provider as defined in RCW

7.70.020, nor was any employee of CHI involved in KJM’s care and treatment, (2) no common

law duty exists, and (3) CHI was not vicariously liable for FHS or St. Joseph under the corporate

medical negligence doctrine.

       KJM argued in response that CHI is a health care provider under Washington law that owes

a duty to the participants in its system because CHI was “registered to do business in Washington

as a corporation whose purpose was to ‘provide, conduct, and administer health care and related

services,’ in Washington.” CP at 251 (boldface type omitted). KJM also argued that CHI had a

common-law duty to patients of its health care system and CHI had voluntarily assumed a duty

owed to KJM. In opposition to CHI’s motion for summary judgment KJM filed the declaration of

its expert, Dr. Leslie Selbovitz. She was the Chief Medical Officer and Senior Vice President for

Medical Affairs at Milford Regional Medical Center in Milford, Massachusetts. She stated that




                                                6
No. 53972-1-II


“KJM was not diagnosed until after he was approximately 11[ ]months old which was too late, as

by then he had suffered brain damage.” CP at 675.

       The superior court ruled that CHI did not owe KJM a duty under RCW 7.70.030 because

CHI was not a health care provider as defined in RCW 7.70.020. KJM filed a motion for

reconsideration which the superior court denied.        In its order denying KJM’s motion for

reconsideration, the superior court reiterated its ruling on summary judgment regarding CHI:

               It is not enough to allege CHI was negligent. It is fundamental that an action
       for negligence does not lie unless the defendant owes a duty . . . to [the] plaintiff.
       McCluskey v. Handorff-Sherman, 125 Wn.2d 1, 6, 882 P.2d 157 [] (1994). [KJM]
       has failed to articulate why CHI had a duty to [KJM] here.

CP at 1490.

       KJM appeals the superior court’s orders granting summary judgment and denying

reconsideration, the final judgment of dismissal of CHI with prejudice, the order dismissing the

remaining defendants,3 and the order striking the trial date.

                                            ANALYSIS

                               I. SUMMARY JUDGMENT STANDARD

       “The standard of review of a summary judgment dismissal is de novo.” Collins v. Juergens

Chiropractic, PLLC, 13 Wn. App. 2d 782, 792, 467 P.3d 126 (2020). “We review all evidence

and reasonable inferences in the light most favorable to the nonmoving party.” Collins, 13 Wn.

App. 2d at 792. “We may affirm an order granting summary judgment if there are no genuine

issues of material fact and the moving party is entitled to judgment as a matter of law.” CR 56(c);




3
 KJM voluntarily dismissed his claims without prejudice against FHS and St. Joseph pursuant to
CR 41(a)(1)(A).


                                                 7
No. 53972-1-II


Collins, 13 Wn. App. 2d at 792. “A genuine issue of material fact exists where reasonable minds

could differ on the facts controlling the outcome of the litigation.” Collins, 13 Wn. App. 2d at

792.

       “The party moving for summary judgment has the initial burden to show there is no genuine

issue of material fact.” Collins, 13 Wn. App. 2d at 792. “A moving defendant can meet this burden

by showing that there is an absence of evidence to support the plaintiff’s claim.” Collins, 13 Wn.

App. 2d at 792. “Once the defendant has made such a showing, the burden shifts to the plaintiff .

. . to present specific facts that show a genuine issue of material fact.” Collins, 13 Wn. App. 2d at

792. “Summary judgment is appropriate if a plaintiff fails to show sufficient evidence to create a

question of fact regarding an essential element on which he or she will have the burden of proof at

trial.” Collins, 13 Wn. App. 2d at 792.

                                   II. NO DUTY OWED TO KJM

       KJM argues that CHI qualifies as a health care provider under RCW 7.70.020 because it

employs Dr. Semerdjian, a physician licensed in Washington. KJM argues that CHI, as a health

care provider, owed him a duty to act reasonably because it is a corporate health system with

superior knowledge, resources, and control over the local hospital, St. Joseph, where KJM received

care. We disagree. We hold that CHI is not a health care provider as defined in RCW 7.70.020.

We further hold that CHI had no employment relationships with any licensed health care providers

who did make health care decisions regarding KJM at St. Joseph, particularly related to what

screening tests for newborns were required to be given in August 2005, and thus, CHI did not owe

KJM a duty.




                                                 8
No. 53972-1-II


A. LEGAL PRINCIPLES

       1. Statutory Interpretation

       We review questions of statutory interpretation de novo. Jametsky v. Olsen, 179 Wn.2d

756, 761, 317 P.3d 1003 (2014). Our goal when interpreting a statute is to “ascertain and carry

out the legislature’s intent.” Jametsky, 179 Wn.2d at 762. We give effect to the plain meaning of

the statute as “derived from the context of the entire act as well as any ‘related statutes which

disclose legislative intent about the provision in question.’” Jametsky, 179 Wn.2d at 762 (quoting

Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4 (2002)). If a statute’s

meaning is plain on its face, we give effect to that meaning as an expression of legislative intent.

Blomstrom v. Tripp, 189 Wn.2d 379, 390, 402 P.3d 831 (2017).

       2. Duty under Chapter 7.70 RCW

       To prevail in a negligence claim, a plaintiff must establish “duty, breach, and resultant

injury; and the breach of duty must also be shown to be the proximate cause of the injury.” Hartley

v. State, 103 Wn.2d 768, 777, 698 P.2d 77 (1985). To prove proximate cause, a plaintiff must

prove cause in fact and legal causation. Hartley, 103 Wn.2d at 777.

       Our supreme court has held, “‘[W]henever an injury occurs as a result of health care, the

action for damages for that injury is governed exclusively by RCW 7.70.’” Fast v. Kennewick

Pub. Hosp. Dist., 187 Wn.2d 27, 34, 384 P.3d 232 (2016) (alteration in original) (quoting Branom

v. State, 94 Wn. App. 964, 969, 974 P.2d 335 (1999)).

       Under RCW 7.70.030(1), a plaintiff can only recover damages from a health care related

injury if he or she can prove that the “injury resulted from the failure of a health care provider to

follow the accepted standard of care.” Actions under chapter 7.70 RCW are all predicated on an



                                                 9
No. 53972-1-II


act or omission of a health care provider. Thus, under Fast, chapter RCW 7.70 is KJM’s exclusive

remedy for alleged damages regarding his birth at St. Joseph and the alleged failure to provide

genetic testing in August 2005. 187 Wn.2d at 34. There is no remedy at common law for KJM’s

injuries.

        To determine when chapter 7.70 applies, Washington courts look to the definition of

“health care provider” under RCW 7.70.020 which is defined as either:

        (1) A person licensed by this state to provide health care or related services
        including, but not limited to, an acupuncturist or acupuncture and Eastern medicine
        practitioner, a physician, osteopathic physician, dentist, nurse, optometrist,
        podiatric physician and surgeon, chiropractor, physical therapist, psychologist,
        pharmacist, optician, physician assistant, midwife, osteopathic physician’s
        assistant, nurse practitioner, or physician’s trained mobile intensive care paramedic,
        including, in the event such person is deceased, his or her estate or personal
        representative;

        (2) An employee or agent of a person described in part (1) above, acting in the
        course and scope of his [or her] employment, including, in the event such employee
        or agent is deceased, his or her estate or personal representative; or

        (3) An entity, whether or not incorporated, facility, or institution employing one or
        more persons described in part (1) above, including, but not limited to, a hospital,
        clinic, health maintenance organization, or nursing home; or an officer, director,
        employee, or agent thereof acting in the course and scope of his or her employment,
        including in the event such officer, director, employee, or agent is deceased, his or
        her estate or personal representative.

(Emphasis added.)

        “Health care” is defined as:

        “[T]he process in which [the physician] was utilizing the skills which he had been
        taught in examining, diagnosing, treating or caring for the plaintiff as his patient.”




                                                 10
No. 53972-1-II


Reagan v Newton, 7 Wn. App. 2d 781, 791, 436 P.3d 411 (2019), review denied, 193 Wn.2d 1030

(2019) (alterations in original) (internal quotation marks omitted) (quoting Beggs v. Dep’t of Soc.

& Health Servs., 171 Wn.2d 69, 79, 247 P.3d 421 (2011)).

       The question of who is a health care provider under RCW 7.70.020 determines whether a

person or entity owes a duty to a patient under chapter 7.70 RCW. The statutory definition of

“health care provider” includes persons “licensed by this state to provide health care or related

services” and their employers. RCW 7.70.020(1), (3).

B. CHI DOES NOT MEET THE DEFINITION OF “HEALTH CARE PROVIDER” UNDER RCW 7.70.020

       KJM argues that CHI should be considered a “health care provider” under RCW

7.70.020(3) because it employs one physician licensed in Washington, Dr. Semerdjian. KJM also

argues that there was a “nexus” between Dr. Semerdjian’s activities and KJM’s alleged injuries

and Dr. Semerdjian “was directly involved in the CHI conduct that caused injury to KJM.” Br. of

Appellant at 36-37. The record in this case does not support this assertion. We hold that under

the plain language of RCW 7.70.020, CHI does not meet the definition of a health care provider

as correctly determined by the superior court.

       Under a plain language analysis, “health care provider” is defined as persons “licensed by

this state to provide health care or related services,” and their employers. RCW 7.70.020(1), (3).

Employing a person who is licensed in Washington State, does not bring that entity, here CHI,

under the definition of health care provider where the employee is not actively engaged in

providing health care or related services in Washington State. To the extent that the plain language

of the definition reaches Dr. Semerdjian under the plain language of the statute, CHI’s

corresponding duty is limited to its role as an employer. He was not providing health care to any



                                                 11
No. 53972-1-II


patients in Washington, he had not provided direct care to patients in Washington since 1991, and

CHI employed no person who was providing healthcare to patients in Washington when KJM was

injured in 2005. Thus, for purposes of this case, CHI was not acting as a health care provider

under the statute.

       There is no evidence in the record that Dr. Semerdjian has provided health care in

Washington as a physician since 1991. Dr. Semerdjian was not employed or credentialed at St.

Joseph or at any FHS facilities in August 2005. Further, CHI does not employ any physicians who

are actively engaged in the provision of health care services in Washington. Under the plain

language of RCW 7.70.020, CHI is not a health care provider because CHI does not employ anyone

actively engaged in providing health care or related services in Washington State.

C. EXPANDED DEFINITION OF “HEALTH CARE PROVIDER” UNDER RCW 7.70.020

       KJM alternatively asserts that we should expand the definition of health care provider to

“construe chapter 7.70 RCW to govern all persons engaged in the healing arts,” arguing that to do

so would serve public policy. Br. of Appellant at 29. KJM fails to cite authority to support this

argument and we decline to expand the definition of health care provider in RCW 7.70.020

contrary to the plain language of the statute and legislative intent.

       1. Legal Principles

       Preliminarily, RAP 10.3(a)(6) requires a party to cite supporting authority for its argument.

We note that KJM fails to cite authority for its proposed expansion of the definition of health care

provider. But we exercise our discretion under RAP 1.2(a) to address this issue.

       Our goal in interpreting a statute is to “ascertain and carry out the legislature’s intent.”

Jametsky, 179 Wn.2d at 762. We give effect to the plain meaning of the statute as “derived from



                                                  12
No. 53972-1-II


the context of the entire act as well as any ‘related statutes which disclose legislative intent about

the provision in question.’” Jametsky, 179 Wn.2d at 762 (quoting Campbell, 146 Wn.2d at 11).

If a statute’s meaning is plain on its face, we give effect to that meaning as an expression of

legislative intent. Blomstrom, 189 Wn.2d at 390. We avoid construing a statute to lead to absurd

results. Jespersen v. Clark County, 199 Wn. App. 568, 578, 399 P.3d 1209 (2017). We do not

add words to a statute that are not there. Jespersen, 199 Wn. App. at 578.

        KJM asks us to expand the definition of a “health care provider” to include everyone

“engaged in the healing arts” as does the language in RCW 4.24.290. We decline to do so. If the

legislature had intended to include “all persons engaged in the healing arts” along with “person[s]

licensed by this state to provide health care or related services,” then presumably it would have

done so. RCW 7.70.020(1).4 However, it did not. KJM’s proposed definition is not consistent

with the plain language of the statute or legislative intent. We decline KJM’s invitation to expand

the definition.

        2. Public Policy Does Not Support KJM’s Claim

        KJM next claims that “[i]f CHI is not subject to any negligence claim, there would be no

way for the law of torts to encourage CHI to act reasonably or to hold it responsible when it

unreasonably injures babies like KJM.” Br. of Appellant at 41-42. But this argument wrongly

assumes that CHI owed KJM a duty and subsequently breached that duty. We held earlier that

CHI did not owe KJM a duty.




4
  The Legislature most recently amended this statute in 2019 and did not expand the definition at
that time.


                                                 13
No. 53972-1-II


       KJM also claims that without this expanded definition of health care provider to include

CHI, he is left without any tort remedy here. But that is not accurate. Nothing in our analysis

prevents a cause of action against individual health care providers, St. Joseph, or FHS.

       Further, we agree with CHI that the corporate practice of medicine doctrine disfavors

creating a duty for CHI in this case. Our supreme court has held that “[t]he corporate practice of

medicine doctrine provides that, absent legislative authorization, a business entity may not employ

medical professionals to practice their licensed profession.” Columbia Physical Therapy, Inc. v.

Benton Franklin Orthopedic Assocs., PLLC, 168 Wn.2d 421, 430, 228 P.3d 1260 (2010). KJM’s

argument, that CHI exercised “complete corporate control over the policies and procedures of its

Washington hospitals,” is at odds with the corporate structure of CHI, which left the health care

decisions regarding KJM’s care and genetic testing to the licensed health care providers who

provided KJM care and treatment at St. Joseph. Br. of Appellant at 37.

       CHI did not mandate what newborn genetic screening tests KJM’s doctors or St. Joseph

had to do in August 2005, and there is no evidence in the record that it did so. Providing specific

practice bundles on patient care at the request of its subsidiaries did not result in CHI substituting

its judgment for the clinical judgment of the licensed and credentialed health care providers

working at the hospitals in its subsidiaries. The legislature has determined that licensed health

care providers should make health care decisions with their patients and the provider owes a duty

to the patient under chapter 7.70 RCW. Thus, for these reasons, public policy does not support

imposing a duty on CHI in this case.




                                                 14
No. 53972-1-II


D. NO FACTUAL OR LEGAL CAUSATION

       Even assuming there is a duty owed by CHI to KJM, KJM fails to establish cause in fact

or legal causation as a matter of law. KJM sued for damages for injuries resulting from CHI’s

alleged failure to include SNS testing for specific metabolic and genetic disorders, including

GA-1, in the newborn tests offered to pediatric patients like KJM at St. Joseph. KJM also alleged

that the defendants failed to consider other “best medical practices.” CP at 42.

       Cause in fact, or “but for” causation, refers to the “physical connection between an act and

an injury.” Hartley, 103 Wn.2d at 778. KJM argues that a jury could find a nexus between Dr.

Semerdjian’s activities and KJM’s injury because of the role that Dr. Semerdjian had within the

CHI system. But KJM fails to establish any cause in fact linking Dr. Semerdjian’s activities to the

health care decisions made by the licensed health care providers at St. Joseph which allegedly

caused KJM’s damages. Further, as a matter of law, KJM also fails to establish legal causation.

Dr. Semerdjian did not treat KJM in August 2005 at St. Joseph, nor was he involved in making

any health care decisions related to KJM, including newborn genetic screening for KJM at St.

Joseph. The record also shows that CHI did not make any health care decisions or direct the health

care of the licensed health care providers who did treat KJM at St. Joseph and who made decisions

related to the genetic screening of KJM at St. Joseph.

       KJM argues that CHI should have gone beyond the mandated screening on an institutional

basis instead of a hospital-by-hospital basis because Baylor’s Institute for Metabolic Disease, the

institution CHI’s Chief Medical Officer previously worked at, had ensured that all of its hospitals

offered SNS before any state mandate. KJM does not cite anything that demonstrates that CHI

had an obligation to adopt a similar SNS testing policy to that of Baylor’s; rather, he simply asserts



                                                 15
No. 53972-1-II


that CHI should have adopted a similar policy. This argument is cursory at best and does not

establish a causal connection between the treatment KJM received and his injury, especially where

there is no evidence that CHI could have mandated a particular course of testing or treatment under

the established relationship between CHI and KJM’s health care providers. RAP 10.3(a)(6).

       Because KJM fails to establish causation, and we can affirm on any grounds supported by

the record, this additional basis supports summary judgment dismissal of KJM’s claims against

CHI. See Port of Anacortes v. Frontier Indus., Inc., 9 Wn. App. 2d 885, 892, 447 P.3d 215 (2019),

review denied, 195 Wn.2d 1005 (2020).

E. CONCLUSION

       KJM’s argument that CHI owes him a duty under chapter 7.70 RCW is contrary to the

plain language of the statute and legislative intent. We hold that the superior court correctly ruled

that CHI did not owe a duty to KJM under chapter 7.70 RCW, and thus, it properly granted

summary judgment dismissal on this basis.

                       III. VICARIOUS LIABILITY – APPARENT AUTHORITY

       Finally, although not determinative of this appeal, KJM argues that CHI was vicariously

liable for FHS and St. Joseph because they acted with apparent authority for CHI. Citing his

mother’s declaration, KJM states that CHI’s name was printed on almost all of the medical records

at St. Joseph’s related to KJM’s birth and newborn care. There is no evidence of apparent authority

of FHS or St. Joseph sufficient to create a genuine issue of material fact even viewing the evidence

in the light most favorable to KJM. Thus, we hold that CHI is not vicariously liable for FHS or

St. Joseph.




                                                 16
No. 53972-1-II


       “Under apparent authority, an agent . . . binds a principal . . . if objective manifestations of

the principal ‘cause the one claiming apparent authority to actually, or subjectively, believe that

the agent has authority to act for the principal’ and such belief is objectively reasonable.’” Mohr

v. Grantham, 172 Wn.2d 844, 860-61, 262 P.3d 490 (2011) (quoting King v. Riveland, 125 Wn.2d

500, 507, 886 P.2d 160 (1994)). To recover under a theory of apparent agency, a plaintiff must

show (1) conduct by the principal that would cause a reasonable person to believe that the agent

was in fact an agent of the principal, and (2) reliance on that apparent agency relationship by the

plaintiff. Wilson v. Grant, 162 Wn. App. 731, 744, 258 P.3d 689 (2011).

       Here, KJM’s mother stated in her declaration that the CHI logo was on the admission

paperwork she filled out at St. Joseph when she arrived at the hospital to give birth to KJM. She

stated this logo appeared on other “medical records and other documents relating to KJM’s

pediatric care after discharge.” CP at 990. Based on this evidence in the record, KJM’s mother

had already selected St. Joseph as the hospital she intended to give birth at and only noted the CHI

logo on the paperwork upon arrival and following discharge. KJM’s mother did not select St.

Joseph because she thought that specific hospital was acting at CHI’s agent. KJM has not set forth

any additional evidence that shows that FHS or St. Joseph had authority to act for CHI regarding

the health care decisions of the licensed health care providers at St. Joseph who provided care and

treatment to KJM, or that KJM’s mother thought FHS or St. Joseph were apparent agents of CHI.

       Thus, we hold that CHI is not vicariously liable for FHS or St. Joseph under a theory of

apparent authority, and KJM fails to present sufficient evidence to support this claim.




                                                 17
No. 53972-1-II


                                        CONCLUSION

        We hold that because CHI is not a health care provider under RCW 7.70.020, CHI does

not owe a duty to KJM and even assuming a duty is owed, KJM fails to prove causation as a matter

of law, and no duty exists under common law. We decline to expand the definition of health care

provider and we hold that CHI is not vicariously liable for FHS or St. Joseph. We also decline

KJM’s invitation to apply Washington’s definition of health care provider in a way that assumes

CHI directed health care decisions in this matter as KJM provided no evidence that was the case.

We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 GLASGOW, A.C.J.




 VELJACIC, J.




                                               18